974 A.2d 859 (2009)
In re Bincy Y. ABRAHAM, Esquire, Respondent.
No. 08-BG-34.
District of Columbia Court of Appeals.
June 11, 2009.
Before BLACKBURNE-RIGSBY, Associate Judge; and PRYOR and FARRELL, Senior Judges.

ORDER
PER CURIAM.
On further consideration of the certified copy of the order issued by the Supreme Court of New Jersey suspending respondent for a three month period with conditions for reinstatement, see In the Matter of Bincy Y. Abraham, 193 N.J. 299, 938 A.2d 918 (2007), this court's February 14, 2008, order suspending respondent from the practice of law pending final disposition by this court, the April 24, 2009, Report and Recommendation of the Board on Professional Responsibility recommending imposition of a functionally equivalent discipline of a three month suspension with a fitness requirement, and as there appears to be no exceptions to the recommendation, and it further appearing that respondent promptly notified this Court of her discipline and filed the required affidavits, it is
ORDERED that respondent, Bincy Y. Abraham, be and hereby is suspended for a three month period with a fitness requirement.[1] For purposes of reinstatement, the suspension shall run nunc pro tunc to January 4, 2008, the effective date of the New Jersey order of suspension. See In re Richardson, 935 A.2d 1076 (D.C. 2007) ("New Jersey law requires that when a respondent has been suspended from the practice of law, she is required to file a petition for reinstatement establishing fitness to resume practice of law; therefore, in keeping with the imposition of identical discipline, the Board recommends that a fitness requirement also be imposed here.") and In re Sumner, 762 A.2d 528 (D.C.2000) (In uncontested reciprocal discipline cases, absent a finding of grave injustice, this court will impose identical reciprocal discipline).
NOTES
[1]  The Court notes that the Board has agreed that in the event respondent is reinstated by a summary proceeding in New Jersey and Bar Counsel agrees that respondent has satisfied the criteria for reinstatement in this jurisdiction, respondent may move to vacate the fitness requirement. As yet, respondent has made no such showing.